     Case 5:19-cv-02298-AB-SP Document 44 Filed 05/25/21 Page 1 of 6 Page ID #:1368




1    PAMELA S. KARLAN
     Principal Deputy Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
5    AURORA BRYANT (LA Bar No. 33447)
     CHRISTOPHER D. BELEN (VA Bar No. 78281)
6    ABIGAIL A. NURSE (NY Bar No. 5244512)
     ALYSSA C. LAREAU (DC Bar No. 494881)
7    Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
8           950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
9           Telephone: (202) 616-2602, Facsimile: (202) 514-1116
            E-mail: Aurora.Bryant@usdoj.gov
10   TRACY L. WILKISON
     Acting United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
17   Attorneys for Plaintiff United States of America
18                             UNITED STATES DISTRICT COURT
19                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                  WESTERN DIVISION
21   UNITED STATES OF AMERICA,                 Case No. 5:19-cv-02298 AB (SPx)
22               Plaintiff,                    DISCOVERY MATTER
23                      v.                     PLAINTIFF’S SUPPLEMENTAL
                                               MEMORANDUM RE: MOTION TO
24   CITY OF HESPERIA, et al.                  COMPEL DISCOVERY RESPONSES
25               Defendants.                   Fact Discovery Cutoff: Nov. 8, 2021
                                               Expert Discovery Cutoff: Dec. 13, 2021
26                                             Pretrial Conference Date: Mar. 4, 2022
                                               Trial Date: Mar. 22, 2022
27
                                               Hon. Sheri Pym
28                                             United States Magistrate Judge
     Case 5:19-cv-02298-AB-SP Document 44 Filed 05/25/21 Page 2 of 6 Page ID #:1369




1          The Court should grant the United States’ motion to compel discovery responses
2    notwithstanding Defendants’ unfounded claims in the Joint Stipulation. First, the United
3    States has satisfied its Local Rule 37 obligations by meeting and conferring with
4    Defendants as to each disputed issue. Second, Defendants cannot assert the attorney-
5    client privilege over emails between City Attorneys and then-Sheriff’s Department
6    employee Nils Bentsen because he was not a “functional employee” of the City. Third,
7    contrary to Defendants’ assertion that they produced all relevant police activity and
8    residential property data, they have produced almost none from outside the “Crime Free”
9    program, even though this data is essential for the United States to evaluate whether the
10   program was enacted for a legitimate rather than pretextual purpose, or disparately
11   enforced compared to where other police activity occurred.1
12   I.    The United States Has Met Its Obligations to Meet and Confer
13         Contrary to Defendants’ assertions, the United States properly met and conferred
14   with Defendants concerning each issue raised in the stipulation.
15         First, as to the crime data that served as the Crime Free program’s primary
16   justification, the United States served multiple Rule 37 letters noting Defendants’ failure
17   to provide material responses to requests about this data. But even though Defendants
18   previously stated they had provided all relevant information about this data, Hesperia’s
19   city manager’s February 2021 deposition testimony revealed that Defendants’ responses
20   related to the relevant requests remained materially incomplete. See Joint Stip. at 14–23,
21   ECF No. 43-1. The United States, having already advised Defendants in letters of its
22   position that Defendants had failed to provide responsive information, was not required
23   to restart the Local Rule 37 process after the city manager’s testimony revealed
24
25   1
       Defendants’ argument that HUD has regulations that purportedly resemble Defendants’
26   “Crime Free” program is irrelevant to this discovery dispute. It also misconstrues the
     United States’ claims, which do not challenge crime free programs per se but rather the
27   specific program Defendants enacted and enforced. Defendants ignore, for example, that
     HUD provides due process rights to tenants accused of criminal acts before terminating
28   tenancy rights. Defendants’ mandatory eviction program lacks any such protections.
                                                  1
     Case 5:19-cv-02298-AB-SP Document 44 Filed 05/25/21 Page 3 of 6 Page ID #:1370




1    Defendants’ responses were incomplete.2 Regardless, the United States twice raised the
2    issue after the deposition and before sending Defendants the draft joint stipulation: in a
3    March 15, 2021 letter referring to “not-yet-identified Sheriff’s Department employees . .
4    . [that the] City Manager . . . testified . . . worked on the collection and analysis of crime
5    data to support the [program’s] adoption,” and in a March 22, 2021 call in which the
6    United States stated it needed information about these employees. See Declaration of
7    Matthew Nickell dated May 25, 2021 (“Nickell Suppl. Decl.”) ¶2(a).3
8          Second, the United States met its Local Rule 37 obligations concerning
9    Defendants’ unsupported privilege claims. The United States’ Rule 37 letters plainly
10   challenged Defendants’ blanket, unsupported privilege assertions shielding these emails.
11   See ECF No. 43-2 at 471–72, 536–38 (Exs. 20 and 21 to Nickell Decl.). The parties
12   discussed these deficiencies in multiple November 2020 meet-and-confer calls. Id. ¶ 23.
13   But the County never amended its privilege log, and the City’s amended logs did not
14   address these issues. Id. at 9–10, ¶¶24–25. The United States thus had no obligation to
15   send new letters or meet again with Defendants. See L.R. 37-1.
16   II.   Defendants’ claim of privilege between City attorneys and then-Sheriff’s
17         Department employee Nils Bentsen is unfounded.
18         Under Ninth Circuit law, the attorney-client privilege cannot shield emails
19   between City attorneys and then-Sheriff’s Department employee Nils Bentsen. It does
20   2
       Defendants’ demonstrated failure to produce responsive information about the crime
21   data presented to the City Council justifies an order compelling Defendants to explain
     steps they took to search for documents. Defendants assert such relief is inapt because
22   they never claimed that no responsive documents existed. But Defendants effectively did
     just this by stating that no responsive documents existed apart from the few City
23   documents in which the crime data was presented. Their failure to disclose the sources,
     analyses, and facts underlying the crime data presented to the Council—even though the
24   city manager knew additional information existed—demonstrates the need for this relief.
25   3
       Defendants’ April 30, 2021 amended initial disclosures—which included the name and
     title of a single additional individual who may have helped prepare this crime data, but
26   no additional facts or documents related to it, Nickell Suppl. Decl. ¶3—do not render
     this dispute moot. Mr. Bentsen testified that multiple Sheriff’s Department staff helped
27   prepare the crime data, Joint Stip. at 23, so Defendants at minimum must provide these
     additional names as well as any additional facts, documents, and data associated with
28   their roles and the analysis they performed.
                                                   2
     Case 5:19-cv-02298-AB-SP Document 44 Filed 05/25/21 Page 4 of 6 Page ID #:1371




1    not appear—and Defendants have not asserted—that, while employed by the Sheriff’s
2    Department, Nils Bentsen managed City employees or served as the City’s primary agent
3    in attorney communications, nor have Defendants asserted he communicated with third
4    parties on the City’s behalf. Thus, he was not a “functional employee” to whom the
5    City’s attorney-client privilege extended.4 See United States v. Graf, 610 F.3d 1148,
6    1159 (9th Cir. 2010) (pointing to these factors in finding contractor was a “functional
7    employee” covered by attorney-client privilege between attorney and corporation);
8    Allergan USA, Inc. v. Prescriber’s Choice, No. SACV1701550DOCJDEX, 2018 WL
9    4742538, at *1 (C.D. Cal. Sept. 6, 2018) (rejecting claim that privilege applied to
10   contractor absent “detailed factual showing” that contractor was a functional employee).5
11   Defendants also did not make the required showing that the relevant emails were made
12   to seek or provide legal advice. See Nestle USA, Inc. v. Crest Foods, Inc., No.
13   CV1607519JAKAFMX, 2018 WL 7507426, at *1 (C.D. Cal. May 3, 2018) (the party
14   asserting privilege must show both “functional employee” relationship and that
15   communications were legal advice).
16   III.   Defendants have not produced police activity and residential property data
17          from outside the Crime Free Program needed to assess whether the program
18          was enacted on pretextual grounds or disparately enforced.
19          Defendants have failed to produce police activity and residential property data
20   critical to assess claims and defenses in this case, including calls for service, summonses,
21   arrest and homicide records, and information about which properties are owner-occupied
22
23   4
      Defendants’ assertion that the City “paid for Mr. Bentsen’s salary” is misleading. The
     City undisputedly had a contract with the County for the Sheriff’s Department to provide
24   police services to the City, which included funds for various positions including Mr.
     Bentsen’s. However, there is also no dispute that Mr. Bentsen’s employer—which
25   presumably paid his salary—was the Sheriff’s Department, not the City.
     5
26    The sole decision Defendants cite to assert that the attorney-client privilege covered
     emails between City attorneys and Mr. Bentsen, McCaugherty v. Siffermann, 132 F.R.D.
27   234 (N.D. Cal. 1990), supports the United States’ position. There, the court held the
     privilege extended to consultants hired by federal agencies who were the “functional
28   equivalents of employees,” id. at 239, but Defendants have made no such showing here.
                                                  3
     Case 5:19-cv-02298-AB-SP Document 44 Filed 05/25/21 Page 5 of 6 Page ID #:1372




1    or rentals. Defendants claim they provided all relevant data, but they produced almost no
2    data created or maintained outside the Crime Free program. Without such data, the
3    United States cannot (1) assess Defendants’ basis for asserting there was a crime
4    problem in rental housing, which was the purported justification for the program at the
5    center of this case, or (2) determine whether the program disparately targeted individuals
6    or parts of Hesperia for reasons unrelated to the incidence or geographic distribution of
7    crime, which the United States must establish to prove its case. See Joint Stip. at 53–58.
8          Despite admittedly not producing most such data from outside the program,
9    Defendants fail to show that the burden of production outweighs the data’s high degree
10   of relevance and materiality to central issues in this case. Defendants object that
11   providing the information sought would be “overbroad and burdensome” but provide no
12   specific support for this position, instead simply asserting the United States is “not
13   entitled” to documents because they purportedly would be voluminous or would have to
14   be created. Joint Stip. at 40, 60–62.6 Such conclusory assertions do not meet Defendants’
15   burden. See DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D. Cal. 2002) (“The party
16   who resists discovery has the burden to show that discovery should not be allowed, and
17   has the burden of clarifying, explaining, and supporting its objections”).
18         Regardless, Defendants should have no difficulty producing the requested data.
19   Defendants created crime statistics for the City Council purporting to show the incidence
20   of crimes at rentals versus other properties before enacting the Crime Free program,
21   which would have required examining the same types of data sought here. So, the data
22   sought plainly exists. Also, certain documents Defendants produced—including annual
23   crime reports and a spreadsheet with names, charges, and other information for Hesperia
24   criminal filings (COUNTY014438)—show that Defendants can generate reports with
25
     6
26     Defendants also assert that they cannot produce certain police activity data due to the
     privacy rights of third parties. But this ignores that there is a protective order in this case
27   that adequately protects such sensitive information, ECF No. 21. Moreover, Defendants
     do not even attempt to weigh these purported privacy interests against the civil rights
28   interests at issue in this case. See Joint Stip. at 33–34.
                                                    4
     Case 5:19-cv-02298-AB-SP Document 44 Filed 05/25/21 Page 6 of 6 Page ID #:1373




1    police activity data of the type sought.7 Indeed, Defendants have never denied they could
2    produce such reports or explained how doing so would be burdensome. Instead, they
3    have rebuffed all offers to discuss minimally burdensome ways to produce such data,
4    e.g. by arranging a meeting between information technology staff to coordinate.
5          Because the requested police activity and residential property data is essential to
6    claims and defenses in this case, and Defendants have not demonstrated—because they
7    cannot—that producing such data would be burdensome, the United States renews its
8    request for an order compelling Defendants to produce the requested data.
9
10   Dated: May 25, 2021                           Respectfully submitted,
11   TRACY L. WILKISON                             PAMELA S. KARLAN
     Acting United States Attorney                 Principal Deputy Assistant Attorney General
12   Central District of California                Civil Rights Division
     DAVID M. HARRIS                               SAMEENA SHINA MAJEED
13   Assistant United States Attorney              Chief, Housing and Civil
     Chief, Civil Division                         Enforcement Section
14   KAREN P. RUCKERT                              R. TAMAR HAGLER
     Assistant United States Attorney              Deputy Chief, Housing and Civil
15   Chief, Civil Rights Section, Civil Division   Enforcement Section
                                                   ANNA MEDINA
16                                                 Acting Deputy Chief, Federal Coordination
                                                   and Compliance Section
17
     /s/ Matthew Nickell                           /s/ Aurora Bryant
18   MATTHEW NICKELL                               AURORA BRYANT
     KATHERINE M. HIKIDA                           CHRISTOPHER D. BELEN
19   Assistant United States Attorneys             ABIGAIL A. NURSE
     Civil Rights Section, Civil Division          Trial Attorneys
20                                                 Housing and Civil Enforcement Section
                                                   ALYSSA C. LAREAU
21                                                 Trial Attorney
                                                   Federal Coordination and Compliance Section
22
                                                   Attorneys for the United States of America
23
24
25
     7
26     While these reports contain counts for certain crime categories in Hesperia, they lack
     breakdowns by address. Without addresses, one cannot determine what the proportion of
27   crimes at rental properties is, or how the geographic distribution of crimes compares
     with Crime Free’s enforcement distribution and thus whether the program targeted
28   individuals or areas discriminatorily for reasons unrelated to the incidence of crime.
                                                   5
